Citation Nr: 0940317	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-38 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for hearing loss, right 
ear.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  

4.  Entitlement to a compensable initial evaluation for 
hearing loss, left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from March 1952 to March 1956 
and from April 1956 to June 1962.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision prepared in May 2006 and issued to the 
Veteran in June 2006 by the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in November 2008.  

During his Travel Board hearing, the Veteran submitted 
additional clinical records.  The Veteran submitted a 
written, signed waiver of his right to have those records 
reviewed by the agency of original jurisdiction prior to 
review of the records by the Board.  38 C.F.R. § 20.1304 
(2009).  Appellate review may proceed.  

In June 2009, the Board requested an expert medical opinion 
from the Veterans' Health Administration (VHA).  See 38 
C.F.R. § 20.901 (2009).  The VHA expert provided a response 
in June 2009.  The Board provided a copy of the opinion to 
the Veteran to review and an opportunity to respond, and the 
Veteran's response has been received.  Appellate review may 
proceed.  


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's 
service-connected left ear hearing loss and tinnitus 
aggravate the severity of hearing loss due to Meniere's 
disease, although no more than minimal aggravation has yet 
been objectively manifested.

2.  On March 26, 2008, prior to the promulgation of a 
decision in the appeal, the RO received notification from the 
appellant, with a cover letter from his authorized 
representative, that a withdrawal of this appeal as to the 
claim for service connection, hearing loss, right ear, for an 
initial evaluation in excess of 10 percent for tinnitus, and 
for a compensable initial evaluation for hearing loss, left 
ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hearing loss due to Meniere's disease, as aggravated by 
service-connected left ear hearing loss and tinnitus, are 
met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2009).

2.  The criteria for withdrawal of a Substantive Appeal for 
service connection, hearing loss, right ear, for an initial 
evaluation in excess of 10 percent for tinnitus, and for a 
compensable initial evaluation for hearing loss, left ear, by 
the appellant, through his representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties to the 
claimant must be examined.  The Veterans Claims Assistance 
Act of 2000 (VCAA) specifies VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

VA's duties to notify and assist the Veteran are not 
applicable to the request to withdraw certain substantive 
appeals.  The Board also notes that, as the claim for 
secondary service connection for Meniere's disease, as 
aggravated by service-connected left ear hearing loss and 
tinnitus, is granted below, no further discussion of the 
duties to notify and assist is required, since it would be 
adverse to the Veteran's interests to take any further action 
to notify or assist the Veteran rather than grant the claim.  

1.  Claim for service connection for Meniere's disease

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition.   There is a 
presumption applicable for service connection for arthritis 
occurring within one year following service discharge, and 
the provisions regarding presumptions have been considered.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).   Additionally, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.   38 C.F.R. § 
3.310.   Secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

In this case, the Veteran was granted service connection for 
hearing loss, left year, and for tinnitus, effective in 1998.  
The Veteran now contends that he is entitled to service 
connection for Meniere's disease.  The Veteran contends that 
Meniere's disease was first manifested in service, when he 
had a dizzy spell, or that noise exposure and flight 
decompression in service caused his Meniere's disease.  The 
Veteran contends that, if Meniere's disease was not present 
in service, it is secondary to service-connected hearing loss 
and tinnitus because those disabilities aggravate the 
symptoms of Meniere's disease.

The Veteran's Meniere's disease was first diagnosed in 2005, 
some 30 years after the Veteran's service discharge in 1962.  
There is one medical opinion of record which addresses these 
contentions.  The reviewer, in a June 2009 opinion, stated 
that Meniere's disease was not present during the Veteran's 
service, and was not cause by in-service acoustic trauma or 
compression/decompression incident in flight.  The examiner 
based this opinion on the medical evidence that the Veteran's 
symptoms were stable for many years following his service.  

The examiner also concluded that the Veteran's service-
connected tinnitus and hearing loss did not cause Meniere's 
disease, because there medical literature found no definitive 
link between aural trauma and the development of Meniere's 
disease.

The examiner opined that the Veteran's service-connected 
tinnitus and hearing loss due to aural trauma would 
aggravate, that is, increase the severity of, symptoms due to 
hearing loss caused by Meniere's disease.  The reviewer's 
opinion is favorable to the Veteran's claim, to this extent 
only, and service connection for hearing loss caused by 
Meniere's disease is warranted on the basis of aggravation of 
that hearing loss by the service-connected hearing loss.  

2.  Request to withdraw appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  

The appellant, through his authorized representative, has 
withdrawn this appeal.  This withdrawal of the claimant's 
appeals for service connection for hearing loss, right ear, 
for an initial evaluation in excess of 10 percent for 
tinnitus, and for a compensable initial evaluation for 
hearing loss, left ear, was received by the RO in March 2008, 
after the Veteran perfected his substantive appeal as to 
those issues, but prior to certification of the appeals to 
the Board.  

The appellant, through his authorized representative, has 
provided a written request to withdraw these appeals.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals for service 
connection for hearing loss, right ear, for an initial 
evaluation in excess of 10 percent for tinnitus, and for a 
compensable initial evaluation for hearing loss, left ear.  
These appeals are dismissed.


ORDER

Service connection for hearing loss symptoms of Meniere's 
disease, as aggravated by service-connected left ear hearing 
loss and tinnitus, is granted.

The appeals for service connection for hearing loss, right 
ear, for an initial evaluation in excess of 10 percent for 
tinnitus, and for a compensable initial evaluation for 
hearing loss, left ear, are dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


